Citation Nr: 0413707	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  97-09 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial evaluation for the 
service connected residuals of a fracture of the right 
transverse process of L2-3 vertebrae, evaluated as 20 percent 
disabling from January 4, 1996, to August 17, 1998, and 40 
percent thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that granted the veteran's claim of entitlement to 
service connection for a back disability.  The veteran 
continues to disagree with the level of disability assigned.  
This claim was remanded for further development in April 1998 
and July 2003.  That development having been completed, this 
claim now returns before the Board.


FINDINGS OF FACT

1.  From January 4, 1996, to August 17, 1998, the veteran's 
service connected low back disability was manifested by mild 
hypertrophic spurring, spondylolysis of L5, Grade one 
spondylolisthesis at L5-S1, and degenerative disc disease, 
with no neurological involvement noted, and moderate 
limitation of the lumbar spine.

2.  From August 18, 1998, to December 16, 2003 the veteran's 
service connected degenerative disc disease at L5-S1 was 
productive of severe impairment.

3.  From December 17, 2003 and thereafter the veteran's 
service connected degenerative disc disease at L5-S1 is 
productive of pronounced impairment.


CONCLUSION OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for the veteran's service connected low back disability from 
January 4, 1996, to August 17, 1998, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5292, 5293 (2002).

2.  The criteria for an evaluation greater than 40 percent 
for the veteran's service connected low back disability from 
August 18, 1998 to December 16, 2003, have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, Diagnostic 
Code 5293 (2002).

3.  The criteria for a 60 percent evaluation for the 
veteran's service connected low back disability have been met 
effective from December 17, 2003.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.7, Part 4 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi,  17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

In this regard, the veteran was notified of the VCAA and what 
evidence the VA would obtain in several letters, including 
ones dated in April 2002 and August 2002.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  He was also informed 
of the law and regulations and the criteria necessary to 
establish his claim in the statement of the case dated March 
1997and supplemental statements of the case dated April 2002, 
December 2002, and February 2004.  All available records have 
been obtained and associated with the claims folder.  The 
veteran received several VA examinations, including most 
recently in September 2002 and December 2003.  

The Board notes that the VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the holding in the Pelegrini case and the 
appellant has not been specifically informed to provide any 
evidence in his possession that pertains to the claim as set 
forth in 38 C.F.R. § 3.159(b)(1).  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.   
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

Service connection was granted for the residuals of a 
fracture of the right transverse processes of L2-3 vertebrae 
lumbar spine with spondylolisthesis L5 on S1, from January 4, 
1996, the date of the veteran's initial claim, by a rating 
decision dated August 1996.  That decision was based on the 
veteran's service medical records, which showed that he 
suffered a back injury playing football in service in 
September 1951.  

A VA examination was conducted in November 1996.  At that 
time the veteran complained of pain in his lower back, for 
which he took medication on a daily basis.  He did not have 
pain radiating down the back from either of his lower 
extremities.  Upon examination, there were no postural 
abnormalities, and no fixed deformity.  Musculature of the 
back was in fair condition.  Range of motion of the 
lumbosacral spine was forward flexion of 90°, backward 
extension of 35°, left lateral flexion of 25°, right lateral 
flexion of 30°, rotation to the left of 35°, and rotation to 
the right of 35°.  There was some objective evidence of pain 
on motion, and the veteran had some difficulty getting off 
and on the examining table.  There was no neurological 
involvement noted.  Patellar reflexes were equal and 
reactive.  There was no loss of sensation of either lower 
extremity.  X-ray examination of the lumbosacral spine 
demonstrated mild hypertrophic spurring.  There was 
spondylolysis of L5, with Grade one spondylolisthesis at L5-
S1.  There was narrowing of the L5-S1 disk space, which 
contained the vacuum phenomenon consistent with degenerative 
disc disease.  The other lumbar disc spaces were normal in 
width.  There were mild degenerative changes noted that the 
sacroiliac joint.  The examiner diagnosed the veteran with 
residuals of a fracture of the transverse process of L2-L3, 
spondylolisthesis of L5-S1, degenerative joint disease of the 
lumbosacral spine and sacroiliac joint, and degenerative disc 
disease of L5-S1.

A private evaluation dated January 1997, from a chiropractor, 
is of record.  The report of that evaluation indicates that 
the veteran's range of motion in the lumbosacral spine was 
limited with pain and guarding.  There was chronic muscle 
splinting which the chiropractor opined caused the 
limitation.  There was a drop of the right gluteal muscle 
during a Trendelenburg test.  Straight leg raising test 
produced moderate splinting of the lumbosacral musculature 
with a great deal of pain and discomfort.  The heel and toe 
walk revealed a weakness of the right heel walk.  He had 
trouble getting off of the toes and heels plus a balance 
problem.  He had some visible degree of difficulty getting on 
and off the X-ray table and chair.  The chiropractor 
indicated that it was his opinion that the veteran had a 
chronic lumbosacral strain resulting from the first grade 
spondylolisthesis, facet capsulitis, paraspinal myalgia, and 
possible sciatic nerve involvement.  It was also noted that 
the veteran had hypertrophic changes of the lumbosacral and 
L4-L5 facet joints and spondylolisthesis.

A further statement from this chiropractor, dated June 1998, 
indicates that the veteran has a spondylolisthesis in the L5-
S1 area with severe degenerative joint disease and disc 
thinning.  The examiner indicated that in his opinion the 
veteran would have problems with employment because of this 
condition and that employers would rule him out because of 
the possibility of further injury to the already degenerative 
area of his spine.

In February 1997 the RO increased the low back disorder to 20 
percent effective January 4, 1996.

A statement from the veteran's chiropractor dated June 1998 
indicates that he had examined the veteran and found him to 
have spondylolisthesis in the L5-S1 area with severe 
degenerative joint disease and disc thinning.  The 
chiropractor indicated that he felt that the veteran would 
have problems with employment due to this condition, as 
employers would rule him out because of the possibility of 
further injury to the already degenerated area of his spine.

A statement from an orthopedist dated June 1998 indicates 
that the veteran was under his care for his orthopedic 
problems, and that the veteran has sufficient disability to 
prevent him from performing routine gainful employment.  This 
physician does not specify which orthopedic disabilities the 
veteran has.

A VA examination was conducted on August 18, 1998.  At that 
time the veteran noted that his pain increased with sitting 
and decreased with lying down.  He described a burning 
stinging sensation without any evidence of radiation or bowel 
or bladder dysfunction.  He reported that he lost about 30 
lbs. over the past two years and also reported some night 
sweats.  There was no evidence of numbness, tingling, or 
weakness in his history.  He has a limited driving distance 
due to difficulty sitting in one position for a prolonged 
period.  

Upon examination it was noted that the veteran moved 
relatively slowly and seemed to hurt intermittently with 
certain movements.  His back revealed limited range of motion 
with 30° of flexion and 20° of extension and 10° of rotation 
and 10° of lateral bending.  Reflexes were hyperreflexic and 
four plus in both upper and lower extremities.  He had loss 
of strength in the left tibialis anterior distribution and 
some diminished sensation in both sides involving L5 
distribution.  Calf musculature appeared equal.  There was no 
evidence of stretch signs.  He had a positive straight leg 
raise test on the right.  Right side had five clonus and did 
not extend otherwise.  There was no clonus on the left side.  
He did not appear to have any evidence of Babinski or Hoffman 
on evaluation.  He did appear to walk better when not being 
aware of the exam on his way to X-ray.  X-rays noted disc 
disease of L5-S1 with some anterior osteophytic changes and 
iliac degeneration.  The veteran was diagnosed with 
mechanical low back pain, and evidence of myelopathy which 
would be occurring at a higher level than his lumbar spine.  
The examiner also noted questionable previous radiculopathy 
with some loss of motor function and abnormal sensory 
evaluation, however, the examiner noted that this was not 
entirely clear as the motor and sensory level did not 
correlate, and sensory loss in both lower extremities was 
inconsistent as opposed to unilateral, where motor weakness 
was present.  Regarding employability, the examiner indicated 
that the injury the veteran sustained on active duty would 
not normally preclude active employment or work based on a 
history of degenerative disc disease at some transverse 
process fractures.  The examiner indicated that the veteran 
at that time appeared to exhibit a fairly significant amount 
of deconditioning with some concerning physical findings.  

In April 2002 the RO increased the 20 percent rating to 40 
percent effective August 18, 1998. 

The veteran received treatment at VA facilities from January 
1999 to February 2002 for various disorders, to include 
treatment for the veteran's back disability.  Of note is a 
May 2001 MRI report, which indicates that the veteran had 
severe degenerative disc disease at L5-S1 with Grade I 
spondylolisthesis of L5 on S1, and associated moderate 
bilateral neural foramina stenosis, as well as a suggestion 
of a bilateral pars interarticularis defect of L5.

A VA examination was conducted in September 2002.  At that 
time the veteran reported that his back pain was precipitated 
or aggravated by sitting too long, standing too long, 
bending, kneeling, and trying to lift.  He stated that when 
it is severe, he goes to bed, and occasionally takes 
medication.  The veteran reported that as a result of his 
back, he avoided steps and stairs, as well as climbing, 
lifting, and bending, and is forced to live a very sedentary 
lifestyle.

Upon examination, the examiner saw no curvature 
abnormalities.  He had notable spasm in both side to the 
lower lumbar spine.  The buttocks and the lower extremity 
muscles were symmetrical.  There was no atrophy.  The 
strength in the lower extremities was symmetrical, as were 
the deep tendon reflexes.  Range of motion of forward flexion 
went to approximately 55 degrees, where he stopped with pain, 
stating he could go no further.  Extension was 15 degrees 
before he stopped with pain.  Lateral bending to the left was 
15 degrees and to the right was 20 degrees.  The sensory 
examination in both lower extremities was symmetrical.  The 
examiner diagnosed the veteran with degenerative disc 
disease, severe at L5/S1 with associated spondylolisthesis of 
L5 and S1, and bilateral neural foraminal stenosis, and 
significant decrease in range of motion secondary to that and 
spasm in the lumbar spine.

The veteran underwent VA EMG and nerve conduction studies in 
December 2003.  That testing showed increased insertional 
activity, positive waves, and fibrillation potentials in the 
left medical and lateral gastrocs, and left lumbosacral 
paraspinal muscles.  The left tibialis anterior, peroneus 
longus, varus lateralis, and iliopsoas muscles were normal 
with poor voluntary effort.  The right lumbosacral paraspinal 
muscles were normal.  Nerve conduction studies showed a 
normal bilateral peroneal motor, left sural sensory, right H-
reflex, and bilateral tibial motors.  The left H-reflex was 
prolonged.  The veteran was diagnosed at that time with left 
S1 radiculopathy.

The veteran received a further VA examination in December 
2003.  At that time the veteran reported that in the past 12 
years he noticed he had significant pain radiating down his 
back into his left leg and the sole of his foot.  He reported 
a feeling of burning in his right leg at times.  He denied 
any bowl or bladder problems.  His pain increased with 
sitting and decreased with lying down.  Upon examination, the 
veteran was noted to have very significant giveway weakness 
throughout both lower extremities on hip flexors, knee 
flexors, and extensors, as well as foot dorsiflexion and 
plantar flexion.  His legs appeared fairly symmetric in size.  
There was no obvious loss of bulk in the lower half of his 
legs.  Sensory examination revealed significantly decreased 
sensation below the left knee in a circumferential pattern to 
temperature as well as vibration.  Position sense appeared to 
be preserved in the toes bilaterally.  DTRs were 2+ 
throughout in the upper extremities and 2+ at the knees.  
Left ankle jerk was present, though more difficult to obtain 
than right ankle jerk.  His gait was antalgic favoring the 
right leg somewhat.  He had left foot rotary movements at the 
ankle which continued throughout the examination, and which 
he stated were not voluntary.  However, when the examiner 
held the veteran's left foot, the motion stopped, and he did 
not feel muscles contracting.  Musculoskeletal examination 
noted pain in the veteran's right knee with a straight leg 
raise and pain in the back of his leg with a left straight 
leg raise.  He did not mention pain elsewhere with the 
maneuvers.  He had significant pain to palpation in his lower 
back, although the examiner could not feel any obvious muscle 
tension.  The examiner indicated that it was his impression 
that the veteran had chronic lower back pain, consistent with 
disc disease and spondylolisthesis at L5-S1.  The examiner 
indicated that he felt the veteran's intervertebral disc 
syndrome was perhaps moderate to severe on examination.  He 
stated that he did not see evidence on examination that the 
veteran should be clearly incapacitated at times, requiring 
bedrest due to his low back pain, however, he reported that 
he had not seen the veteran after he tried to perform 
physical activity, so it was hard for the examiner to comment 
on this.  The examiner indicated that the left foot movement 
that the veteran exhibited was indicated by the veteran to be 
chronic in nature, but the examiner was concerned that the 
veteran might develop drug induced Parkinson's, if he 
remained on certain medications for a long period of time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2003).  

This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disability at issue. In such cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (2000).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2003).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. § 
4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2003).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206- 07 (1995).

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint or joints involved.  (DC 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. Part 4, § 4.71a, Diagnostic Codes 5010, 5003 (2003).

Limitation of motion of the lumbar spine is rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2003).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, August 30, 2002.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Diagnostic Code 8620 provides for the evaluation of 
impairment of the sciatic nerve.   Under that code, a 10 
percent evaluation is warranted for mild incomplete paralysis 
of the sciatic nerve.  A 20 percent evaluation requires 
moderate incomplete paralysis.  A 40 percent evaluation 
requires moderately severe incomplete paralysis.  A 60 
percent rating requires severe incomplete paralysis.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  An 80 percent evaluation 
requires complete paralysis. When there is complete paralysis 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.


Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
for application. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5293 (effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. Note (1): For purposes 
of evaluations under 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Coe 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: Forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

For the time period from January 4, 1996, to August 17, 1998, 
the Board finds that the veteran is properly rated as 20% 
disabled for his service connected back disability.  In this 
regard, the Board the November 1996 VA examination confirmed 
the presence of arthritis of the lumbosacral spine and there 
was pain on range of motion testing.  However, range of 
motion of the lumbosacral spine was forward flexion of 90°, 
backward extension of 35°, left lateral flexion of 25°, right 
lateral flexion of 30°, rotation to the left of 35°, and 
rotation to the right of 35°.   Although degenerative disc 
disease was diagnosed, the examination showed no neurological 
involvement.  Also noted is a chiropractor's report from 
January 1997, which indicated that the veteran had a chronic 
lumbosacral strain.  Considering all available evidence from 
this time period, the Board finds that the level of the 
veteran's disability from this time period is consistent with 
no more than moderate limitation of motion of the lumbar 
spine, or moderate intervertebral disc syndrome, with 
recurring attacks.  Additionally, in view of the range of 
motion testing, the Board finds that the functional 
impairment caused by the back pain as set forth in the Deluca 
case is contemplated in the current 20 percent rating.  As 
such a rating in excess of 20 percent from January 4, 1996 to 
August 17, 1998 is not warranted.  Fenderson v. West 12 Vet 
App 119 (1999).

The VA examination dated on August 18, 1998 showed that the 
veteran continued to complain of back pain. There was 
significant limitation of motion with evidence of disc 
disease at the L5-S1 and anterior osteophytic changes and 
iliac degeneration.  The September 14, 2002 VA examination 
showed that the veteran was experiencing pain precipitated by 
activity, and muscle spasms.  The examiner indicated that the 
disc disease was severe which is consistent with a 40 percent 
rating under Diagnostic Code 5293 (2002).  However, the 
examination showed no more than moderate limitation of motion 
and no significant objective finding of neurological 
involvement with symmetrical strength in the lower 
extremities and deep tendon reflexes.  Additionally as 
indicated the pain was precipitated by activity.  These 
finding do not satisfy the criteria for pronounced impairment 
under Diagnostic Code 5293 (2002).

As to a higher rating under the revised rating criteria 
effective in September 2002 the evidence does not show 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The Board has 
considered separating the veteran's orthopedic and neurologic 
manifestations into separate ratings, as provided for in 
diagnostic code 5293. However, the Board finds that this 
would not result in a higher rating for the veteran.  In this 
regard, if the veteran's orthopedic manifestations were rated 
for limitation of motion, the veteran would currently receive 
a 20% rating for moderate limitation of motion of the lumbar 
spine as evidence by the September 2002 findings.  Likewise 
in view of the September 2002 neurological findings the Board 
finds that the impairment to the sciatic nerve results in no 
more than moderate incomplete paralysis, such that a 20% 
rating would be warranted under diagnostic code 8620.  Thus 
the combined rating would not exceed 40 percent.  

As to a higher rating under Diagnostic Code 5243, these 
examinations show no ankylosis or limitation of motion 
warranting a rating in excess of 40 percent. Additionally, in 
view of the range of motion testing demonstrated in September 
2002, the Board finds that the functional impairment caused 
by the back pain as set forth in the Deluca case is 
contemplated in the current 40 percent rating.  According the 
criteria for a rating in excess of 40 percent from August 18, 
1998 to December 16, 2002 gave not been met.  Fenderson v. 
West 12 Vet App 119 (1999).

The VA examination conducted on December 17, 2003 showed that 
the veteran was reporting chronic significant radiculopathy 
in his left leg and foot.  S1 radiculpopathy was confirmed by 
a subsequent EMG and nerve conduction studies.  Additionally, 
the evaluation showed very significant giveaway weakness 
throughout both lower extremities on hip flexors, knee 
flexors, and extensors, as well as foot dorsiflexion and 
plantar flexion.  Likewise there was significantly decreased 
sensation below the left knee and the left ankle jerk, 
although present was diminished.  The Board after reviewing 
the evidence finds that the degree of impairment resulting 
from the disc disease more nearly approximates the criteria 
for pronounced impairment.  38 C.F.R. § 4.7.  Thus a 60 
percent rating is warranted effective December 18, 2003 under 
the old rating criteria for Diagnostic Code 5293 (2003).  

As to a higher rating under the revised rating criteria 
effective in September 2002 the 60 percent currently in 
effect is the maximum permitted for incapacitating episodes. 
having a total duration of at least six weeks during the past 
12 months.  The Board has considered separating the veteran's 
orthopedic and neurologic manifestations into separate 
ratings, as provided for in Diagnostic Code 5293.  However, 
the Board finds that this would not result in a higher rating 
for the veteran.  In this regard, if the veteran's orthopedic 
manifestations were rated for limitation of motion, the 
maximum under the Schedule is 40 percent for severe 
limitation of motion.  Likewise the December 2003 
neurological findings show that impairment to the sciatic 
nerve results in no more than severe incomplete paralysis, 
such that a 40% rating would be warranted under diagnostic 
code 8620.  Thus the combined rating would not exceed 60 
percent.  As to a higher rating under Diagnostic Code 5243, 
these examinations show no ankylosis of the spine.  
Additionally, the Board finds that the functional impairment 
caused by the back pain as set forth in the Deluca case is 
contemplated in the current 60 percent rating.  

Accordingly the Board finds that a 60 percent rating is 
warranted effective December 17, 2003, the date of the VA 
examination as indicated in the February 2004 supplemental 
statement of the case.  Fenderson v. West, 12 Vet App 119 
(1999).


ORDER

Entitlement to an increased evaluation for the low back 
disorder from January 4, 1996, to August 17, 1998, is denied.

Entitlement to an increased evaluation for the low back 
disorder from August 18, 1998 to December 16, 2003, is denied

Entitlement to an increased evaluation for the low back 
disorder from to December 17, 2003, and thereafter is granted 
subject to the law and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



